Per Curiam.
This proceeding was commenced by the State Board of Law Examiners by service upon respondent, H. Leigh Ronning, on June 22, 1964, of a petition and accusation, together with an order of the supreme court requiring respondent to answer the accusations contained therein within 20 days after such service. It having been made to appear to the court by the affidavit of the attorney for the board that no answer to said petition has been received and no other pleadings have been served or filed by respondent and that he is now in default,
Now Therefore, Pursuant to the rules of this court, it is hereby ordered that said respondent, H. Leigh Ronning, be and he hereby is disbarred and that his name be stricken from the roll of attorneys of this state.